DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Claim Status
Claims 1, 5-7, 21-25, 27 and 29-31 have been amended.  Claims 2-3, 8-20, 26 and 32 have been canceled.    Claims 1, 4-7, 21-25 and 27-31 have been presented for examination, with claims 1, 21 and 27 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-7, 21-25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Parab et al., US 2011/0161297 (hereinafter “Parab”), and further in view of Amarendran et al., US 2014/0344234 (hereinafter Amarendran).

Regarding claim 1, Parab discloses a method comprising:
modifying, by a computing device, in a first storage tier a copy of cached backup object for a dataset to indicate that the copy of the cached backup object is a cloud backup object for the dataset (e.g. The embodiment of the invention identifies labels corresponding with the specified portions of the previous backup data sets based on the locations in the backup data sets of the specified portions. The embodiment of the invention adds the identified labels to a new label map representing a deduplicated version of the synthetic backup. The completed new label map is then transferred to the cloud storage service.  The new label map representing the deduplicated version of the synthetic backup may include indicators of partial data segments. These indicators exclude portions at the beginning and/or end of data segments from the synthetic backup, Parab: [0015]-[0017]);
updating, by the computing device, in the first storage tier cloud backup object to reference a copy of a constituent data map referenced by the cached backup object (e.g. Step 670 adds the identified labels to a new label map representing the synthetic backup.  Once the backup media server has specified all of the portions of one or more backup media sets to be copied to create the );
updating, by the computing device, in the first storage tier the copy of the constituent data map to indicate object keys for objects created in a second storage tier, wherein the object keys are each based on a data slab identifier of a corresponding one of a plurality of data slabs referenced by the constituent data map, the objects are created after the constituent data map is copied, the objects each comprise one of the data slabs that are maintained at the first storage tier (e.g. the slab cache 515 includes data segment reference count values [interpreted as object keys]. The cloud spanning storage interface 500 recognizes that some data segments are used in multiple places in one or more data streams. For at least some of the data segments, an embodiment of the cloud spanning storage interface 500 maintains counts, referred to as reference counts, of the number of times these data segments are used. As discussed in detail below, if a data stream includes a data segment previously defined, an embodiment of the cloud spanning storage interface 500 may increment the reference count value associated with this data segment. Conversely, if a data stream is deleted from the cloud spanning storage interface 500, an embodiment of the cloud spanning storage interface 500 may decrement the reference count values associated with the data segments included in the deleted data stream. If the reference count value of a data segment drops to zero, the data segment and label may be deleted, Parab: [0070] and Fig. 5), and the data slabs each comprise one or more constituent data units that collectively comprise the data set (e.g.  Memory 505 includes a slab cache data structure 515. The slab cache ).
migrating, by the computing device, from the first storage tier the cloud backup object and the copy of the constituent data map to the second storage tier (e.g. Step 670 adds the identified labels to a new label map representing the synthetic backup.  Once the backup media server has specified all of the portions of one or more backup media sets to be copied to create the synthetic backup, step 675 transfers the label map representing the synthetic backup to the cloud storage, Parab: [0091] and [0094] and Fig. 6B. Parab further discloses, Data deduplicating storage typically compares incoming data with the data already stored, and only stores the portions of the incoming data that do not match data already stored in the data storage system. Data deduplicating storage maintains metadata to determine when portions of data are no longer in use by any files or other data entities, Parab: [0046]), 
Parab does not directly or explicitly disclose the following: 
upon expiration of a retention period associated with the cached backup object.
retaining, by the computing device, in the first storage tier only one or more of the constituent data units referenced by another cached backup object for another dataset.
Amarendran teaches:
upon expiration of a retention period associated with the cached backup object (e.g.  A user-defined retention policy can specify the retention periods associated ), and
retaining, by the computing device, in the first storage tier only one or more of the constituent data units referenced by another cached backup object for another dataset (e.g.  accessing a user-defined data retention policy comprising a set of criteria for assigning the data items to a plurality of retention containers within the secondary storage, each retention container associated with a particular retention period, the classification criteria for at least a first of the retention containers, Amarendran: [0012] and retention policy in Fig. 1E).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Cloud synthetic backups as disclosed by Parab to include the automatic, tiered retention storage system as taught by Amarendran to provide data analysis capabilities, improved data presentation and access features (Amarendran: [0006]).

Regarding 4, Parab further discloses:
updating, by the computing device, first metadata associated with the cloud backup object to reference the copy of the constituent data map (e.g. Step 670 adds the identified labels to a new label map representing the synthetic backup.  Once the backup ).

Regarding 5, Parab further discloses:
wherein the cached and cloud backup objects comprise first and second metadata comprising first and second identifiers, respectively, wherein the first identifier is different than the second identifier (e.g. The embodiment of the invention identifies labels corresponding with the specified portions of the previous backup data sets based on the locations in the backup data sets of the specified portions. The embodiment of the invention adds the identified labels to a new label map representing a deduplicated version of the synthetic backup. The completed new label map is then transferred to the cloud storage service.  The new label map representing the deduplicated version of the synthetic backup may include indicators of partial data segments. These indicators exclude portions at the beginning and/or end of data segments from the synthetic backup, Parab: [0015]-[0017].  From this teaching, labels corresponding to ).

Regarding 6, Parab further discloses,
wherein copy of the constituent data map indicates locations of the constituent data units after deduplication of the dataset within the first storage tier (e.g. a single label and one copy of the corresponding segment data to represent many instances of this segment data at multiple locations in the data stream, Parab: [0066]).

Regarding claim 7, Amarendran further teaches:
removing, by the computing device, the cached backup object and another one or more of the constituent data units unreferenced by another cached backup object for another dataset from the first storage tier following the migration and the expiration of the first retention period (e.g. data that is removed or aged from the source copy is replaced by a logical reference pointer or stub. The reference pointer or stub can be stored in the primary storage device 104 to replace the deleted data in primary data 112 (or other source copy) and to point to or otherwise indicate the new location in a secondary storage device 108, Amarendran: [0208]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Cloud synthetic backups as disclosed by Parab to include the automatic, tiered retention storage system as taught by Amarendran to provide data analysis capabilities, improved data presentation and access features (Amarendran: [0006]).



Claims 27-31 recited a computing device comprising: a memory; and a processor (Taylor: see Fig. 10) to perform the same/less steps than claims 1 and 4-7.  Therefore, claims 27-31 are rejected by the same reasons as discussed in claims 1 and 4-7.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        




/CECILE H VO/Examiner, Art Unit 2153